Title: To John Adams from John Hodgkinson, 20 May 1799
From: Hodgkinson, John
To: Adams, John



Sir
Boston May 20th. 1799.—

I have taken the opportunity of your Excellency’s visit to Boston to request the favor of you to honor the Theatre one evening with your presence: Knowing the liberality of your Excellency’s sentiments & flattering myself that my dramatic exertions have all tended to support the government under which I am so happily protected I am the more emboldened to press the request upon your Excellency.—The theatre has been very unsuccessful, & a visit from your Excellency will give it a fashion; it would at the same time give hundreds an opportunity to gratify their wishes to see their beloved President: it would likewise be of very great pecuniary advantage to the Manager, from whose breast a due sense of the obligation would never be erased—If your Excellency will appoint any evening & point out any particular pieces for the performance the manager will do every thing in his power to make the entertainments worthy your attention: It being a matter of great importance to me, I shall anxiously wait your Excellency’s determination, flattering myself you will have the goodness to accede to my request
I have the honor to be / Your Excellncy’s most obliged / & most devoted humble Servant—

Jno. Hodgkinson